UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4434



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARLON LAMONT LILES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00204)


Submitted:   November 15, 2007       Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Charles Jones, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marlon Lamont Liles appeals his convictions and the 172-

month sentence imposed after he pleaded guilty to one count of

possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841 (2000), and one count of possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2000).      On appeal, counsel filed an Anders1 brief, in

which he states there are no meritorious issues for appeal, but

questions whether the district court plainly erred in failing to

conclude    that   Liles’   criminal   history   category   significantly

overstated the seriousness of his prior crimes and sentencing Liles

to 112 months on the drug count based on his status as a career

offender.     Liles was advised of his right to file a pro se

supplemental brief, but has not filed a brief.        We affirm.

            We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

Liles does not contest that he was properly classified as a career

offender pursuant to section 4B1.1 of the Sentencing Guidelines,2

or otherwise suggest error in the district court’s determination of

his Guidelines range. Because Liles did not request a departure at

sentencing, we review his claim for plain error.        United States v.

Olano, 507 U.S. 725, 732 (1993); Hughes, 401 F.3d at 547.           Under


     1
      Anders v. California, 386 U.S. 738 (1967).
     2
      U.S. Sentencing Guidelines Manual (2001).

                                  - 2 -
the plain error standard, Liles must show:          (1) there was error;

(2) the error was plain; and (3) the error affected his substantial

rights.   Olano, 507 U.S. at 732-34.       Even when these conditions are

satisfied, this court may exercise its discretion to notice the

error   only   if   the   error   “seriously   affect[s]   the    fairness,

integrity or public reputation of judicial proceedings.”             Id. at

736 (internal quotation marks omitted).

           Although a district court may depart on the basis that

career offender status overstates a defendant’s prior criminal

history, “such departure, like all departures, are reserved for the

truly unusual case.”      United States v. Adkins, 937 F.2d 947, 952

(4th Cir. 1991).      Our review of the record leads us to conclude

that Liles’ case is not truly unusual and the district court did

not err in failing to sua sponte depart from the Guidelines range.

We further conclude that Liles’ sentence, which is within the

statutory maximum and the Guidelines range, is reasonable.           United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v.

United States, __ U.S. __, 127 S. Ct. 2456 (2007) (upholding

presumption of reasonableness).

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.               We

therefore affirm Liles’ convictions and sentence.                This court

requires that counsel inform Liles, in writing, of the right to

petition the Supreme Court of the United States for further review.


                                   - 3 -
If Liles requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Liles.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -